Reese, C. J.,
dissenting.
I cannot agree to the opinion in this case. This-is an appeal from the final settlement of the administrator. I think appellee should be required to refund to those who contributed the portion of the $1,500, which he retained from the settlement with Evans. It will not do to refuse relief in such cases, and it can as well be given here as in an independent suit. In his settlement with Evans he *180represented the estate as administrator. This was a species of agency. Can he profit by the secret arrangement he made by which he compromised the Evans claim? He conld have settled with Evans for $3,375, but instead of doing so he settled for $4,500, .and retains $1,125 to his own use, and represents to the heirs that he actually paid $4,500. I cannot approve such a transaction, and he should not be allowed that sum in his final settlement.
Rose, J., concurs in this dissent.